UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3721 DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 5/31/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Intermediate Municipal Bond Fund, Inc. ANNUAL REPORT May 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 28 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 31 Financial Highlights 32 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 41 Important Tax Information 42 Board Members Information 45 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Intermediate Municipal Bond Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Intermediate Municipal Bond Fund, Inc., covering the 12-month period from June 1, 2014, through May 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Municipal bonds produced moderately positive total returns over the reporting period, on average. Developments in overseas markets during 2014 — including plummeting oil prices and ongoing economic concerns in Europe, Japan, and China — sparked a flight to quality among global investors, who turned away from foreign sovereign bonds in favor of U.S. assets. In addition, aggressively accommodative monetary policies in Europe and Japan made yields of U.S. fixed-income securities relatively attractive. Consequently, intensifying demand put downward pressure on U.S. bond yields, including municipal bonds, over much of the reporting period. This trend reversed in early 2015, giving back some of the market’s previous gains when the supply of newly issued municipal bonds increased substantially in the low interest rate environment. We remain optimistic regarding the long-term outlook for the U.S. economy generally and municipal bonds in particular. We believe labor markets have continued to strengthen, oil prices have climbed from previous lows, and foreign currency exchange rates have become less volatile. Meanwhile, credit conditions appear to have continued to improve for most states and municipalities, and demand remains strong from investors seeking tax-advantaged investment income.As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation June 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2014, through May 31, 2015, as provided by Thomas Casey and Christine Todd, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended May 31, 2015, Dreyfus Intermediate Municipal Bond Fund achieved a total return of 2.00%. 1 In comparison, the Barclays 7-Year Municipal Bond Index (the “Index”), the fund’s benchmark, achieved a total return of 2.12% for the same period. 2 Positive returns from municipal bonds stemming from falling long-term interest rates over the reporting period’s first half were followed by relatively flat returns over the second half.The fund modestly lagged its benchmark, mainly due to its focus on longer maturities when yields climbed during the spring of 2015. The Fund’s Investment Approach The fund seeks the maximum amount of current income exempt from federal income tax as is consistent with the preservation of capital. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal personal income tax. The fund invests at least 80% of its assets in municipal bonds rated A or higher, or the unrated equivalent as determined by The Dreyfus Corporation (“Dreyfus”).The fund may invest up to 20% of its assets in municipal bonds rated below A, including bonds rated below investment grade (“high yield” or “junk” bonds) or the unrated equivalent as determined by Dreyfus. The dollar-weighted average maturity of the fund’s portfolio ranges between three and 10 years. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. We actively trade among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Falling Long-Term Rates Supported Bond Prices Long-term interest rates generally fell over the first half of the reporting period, supporting municipal bond prices and sending yields lower despite expectations that an expanding domestic economy would drive prices lower. Global investors seeking more competitive yields than were available in Europe and Japan flocked to higher yielding investments in the United States, and the resulting supply-and-demand imbalance put downward pressure on yields and upward pressure on prices of U.S. fixed-income securities. This trend began to reverse over the reporting period’s second half, when longer term interest rates drifted higher amid stronger-than-expected employment data and expectations of short-term rate hikes later this year. An economic soft patch during the winter of 2015 caused yields to moderate temporarily, but longer term interest rates resumed their climb when economic growth re-accelerated in the spring, resulting in generally flat market returns over the first five months of 2015. Likewise, after benefiting from favorable supply-and-demand dynamics during 2014, issuance volumes climbed over the opening months of 2015 as issuers rushed to refinance existing debt before expected increases in short-term interest rates. Underlying credit conditions have improved for most municipal bond issuers as tax revenues have climbed beyond pre-recession levels for many state and local governments. However, isolated credit problems have persisted for Puerto Rico and—in the wake of a recent court ruling against pension reform legislation—Illinois and other states with high levels of unfunded pension liabilities. Interest Rate Strategies Dampened Relative Results Over much of the reporting period, the fund’s focus on maturities at the longer end of the intermediate-term range fully captured the benefits of falling long-term interest rates and narrowing yield differences along the market’s maturity spectrum. However, this strategy proved counterproductive when interest rates rose during the spring of 2015, mildly constraining relative performance for the reporting period overall. Our security selection strategy proved more beneficial, as we maintained overweighted exposure to BBB-rated revenue-backed bonds and an underweighted position in lower yielding general obligation bonds and AAA-rated securities.The fund achieved 4 especially strong results from revenue bonds backed by hospitals, industrial development projects, and the states’ settlement of litigation with U.S. tobacco companies. The fund held no Illinois securities affected by the adverse court ruling, avoiding credit-related weakness. In contrast, laggards for the reporting period included higher quality bonds from special tax districts, providers of essential municipal services, and electric utilities. A More Cautious Interest Rate Posture The U.S. economic recovery has gained traction, issuance volumes have increased recently, and investors expect higher short-term interest rates later this year.Therefore, in anticipation of bouts of heightened market volatility, we have adopted a somewhat more cautious interest rate posture by adjusting the fund’s average duration to a position that is only modestly longer than the benchmark.We are more optimistic regarding the market’s longer term prospects in light of robust investor demand and improving credit fundamentals, and we have retained the fund’s emphasis on revenue bonds with strong income characteristics. June 15, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds involve increased credit and liquidity risks compared with investment grade bonds and are considered speculative in terms of the issuer’s ability to pay interest and repay principal on a timely basis. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other instruments. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays 7-Year Municipal Bond Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 7-year tax-exempt bond market, consisting of municipal bonds with maturities of 6-8 years. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus Intermediate Municipal Bond Fund, Inc. and the Barclays 7-Year Municipal Bond Index Average Annual Total Returns as of 5/31/15 1 Year 5 Years 10 Years Fund % % % Barclays 7-Year Municipal Bond Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Intermediate Municipal Bond Fund, Inc. on 5/31/05 to a $10,000 investment made in the Barclays 7-Year Municipal Bond Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in municipal securities and maintains a portfolio with a weighted average maturity ranging between 3 and 10 years.The fund’s performance shown in the line graph above takes into account fees and expenses.The Index, unlike the fund, is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 7-year tax-exempt bond market, consisting of municipal bonds with maturities of 6-8 years.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Intermediate Municipal Bond Fund, Inc. from December 1, 2014 to May 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2015 Expenses paid per $1,000 † $ 3.65 Ending value (after expenses) $ 1,003.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2015 Expenses paid per $1,000 † $ 3.68 Ending value (after expenses) $ 1,021.29 † Expenses are equal to the fund’s annualized expense ratio of .73%; multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS May 31, 2015 Long-Term Municipal Coupon Maturity Principal Investments—99.0% Rate (%) Date Amount ($) Value ($) Alabama—3.4% Alabama Port Authority, Docks Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 5,000,000 5,270,950 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 1,500,000 1,797,765 Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty Corp.) 5.00 1/1/17 5,000,000 5,339,900 Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 5,050,000 5,100,551 Jefferson County, Limited Obligation School Warrants 5.25 1/1/19 2,150,000 2,171,522 University of Alabama Board of Trustees, General Revenue (The University of Alabama) 5.00 7/1/24 6,025,000 7,117,935 Alaska—.6% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/24 3,780,000 4,373,611 Arizona—2.0% Phoenix Civic Improvement Corporation, Junior Lien Wastewater System Revenue 5.00 7/1/28 5,000,000 5,859,700 Pima County, Sewer System Revenue Obligations (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 3,250,000 3,739,028 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 720,000 720,526 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 12/1/27 4,500,000 5,295,600 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Arkansas—.6% University of Arkansas Board of Trustees, Various Facility Revenue (Fayetteville Campus) 5.00 11/1/35 2,685,000 3,049,650 University of Arkansas Board of Trustees, Various Facility Revenue (Fayetteville Campus) 5.00 11/1/36 1,585,000 1,796,154 California—15.4% Arcadia Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/20 1,635,000 a 1,367,236 Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/27 1,750,000 2,027,917 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/22 3,500,000 4,192,720 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Prerefunded) 5.25 4/1/19 6,000,000 b 6,928,500 California, GO (Various Purpose) 5.25 10/1/20 18,060,000 21,084,689 California, GO (Various Purpose) 5.25 3/1/22 1,250,000 1,470,637 California, GO (Various Purpose) 5.00 9/1/23 2,500,000 2,992,275 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 4,054,995 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.25 10/1/18 3,500,000 b 4,099,305 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 3,000,000 3,387,420 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 2/1/18 3,300,000 3,372,336 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 8/1/18 3,310,000 3,376,068 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 3/1/26 1,500,000 1,738,050 California State Public Works Board, LR (Various Capital Projects) 5.00 12/1/26 4,355,000 5,153,054 California State University Trustees, Systemwide Revenue 5.00 11/1/22 5,000,000 5,981,300 Clovis Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/22 10,415,000 a 8,706,315 Coast Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/20 1,855,000 a 1,663,731 Los Angeles Harbor Department, Revenue 5.00 8/1/19 1,425,000 1,617,689 Orange County Transportation Authority, Senior Lien Toll Road Revenue (91 Express Lanes) 5.00 8/15/28 2,500,000 2,880,825 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 7/1/23 5,065,000 a 4,056,204 San Diego County Water Authority, Water Revenue 5.00 5/1/28 5,000,000 5,803,550 San Diego Public Facilities Financing Authority, Subordinated Water Revenue (Payable Solely from Subordinated Installment Payments Secured by Net System Revenues of the Water Utility Fund) 5.00 8/1/28 2,000,000 2,319,260 San Diego Public Facilities Financing Authority, Water Revenue 5.00 8/1/24 7,560,000 8,871,206 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/23 5,000,000 5,754,000 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,850,000 2,175,526 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,210,000 1,210,012 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/22 2,000,000 2,251,140 University of California Regents, General Revenue 5.25 5/15/23 125,000 137,353 University of California Regents, General Revenue (Prerefunded) 5.25 5/15/17 2,375,000 b 2,608,201 Colorado—3.5% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/26 15,640,000 18,486,480 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 5,355,000 6,102,611 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/18 3,000,000 a 2,798,670 Connecticut—2.1% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 1/1/30 7,130,000 8,091,195 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/32 5,500,000 6,320,655 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/26 1,000,000 1,147,330 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/27 1,000,000 1,147,330 District of Columbia—2.5% District of Columbia, HR (Children’s Hospital Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/18 1,650,000 1,763,603 District of Columbia, Income Tax Secured Revenue 5.00 12/1/25 2,500,000 2,881,000 District of Columbia Water and Sewer Authority, Public Utility Subordinate Lien Revenue 5.00 10/1/27 5,980,000 6,965,624 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/25 3,000,000 3,502,890 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Bonds 5.25 7/1/23 3,725,000 4,254,583 Florida—8.3% Bay County, Sales Tax Revenue (Insured; AMBAC) (Prerefunded) 5.00 9/1/16 2,375,000 b 2,510,351 Broward County, Airport System Revenue 5.00 10/1/22 3,605,000 4,190,019 Broward County, Port Facilities Revenue 5.00 9/1/21 4,340,000 5,007,058 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 16,000,000 18,610,560 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 5,000,000 5,721,100 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/20 3,500,000 4,043,690 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/22 2,000,000 2,379,300 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,155,000 1,374,542 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.00 9/1/17 1,375,000 c 1,501,720 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/24 2,500,000 2,999,725 Miami-Dade County, Seaport Revenue 5.75 10/1/28 1,500,000 1,758,465 Miami-Dade County, Subordinate Special Obligation Revenue 5.00 10/1/26 1,000,000 1,143,040 Miami-Dade County, Transit System Sales Surtax Revenue (Insured; XLCA) (Prerefunded) 5.00 7/1/16 2,330,000 b 2,446,733 Miami-Dade County, Water and Sewer System Revenue (Prerefunded) 5.38 10/1/18 5,000,000 b 5,682,850 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/23 2,500,000 2,816,700 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/17 2,105,000 2,290,072 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 6.75 7/1/22 3,000,000 d 900,060 Georgia—2.2% Atlanta, Water and Wastewater Revenue 5.00 11/1/31 4,000,000 4,626,280 Atlanta, Water and Wastewater Revenue (Prerefunded) 6.00 11/1/19 3,000,000 b 3,595,110 Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.00 7/1/27 1,000,000 1,162,110 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 4,000,000 4,959,520 Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) 5.75 1/1/19 2,660,000 3,032,134 Hawaii—.9% Hawaii, Airports System Revenue 5.00 7/1/18 6,000,000 6,641,040 Idaho—.2% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) (Prerefunded) 6.13 12/1/18 1,450,000 b 1,696,776 Illinois—8.7% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O’Hare International Airport) 5.50 1/1/26 3,300,000 3,781,371 Chicago, General Airport Senior Lien Revenue (Chicago O’Hare International Airport) 5.00 1/1/18 4,250,000 4,605,937 Chicago, General Airport Senior Lien Revenue (Chicago O’Hare International Airport) 5.00 1/1/23 3,530,000 4,013,610 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Chicago, Second Lien Wastewater Transmission Revenue Project Bonds 5.00 1/1/26 2,500,000 2,700,875 Chicago Park District, Limited Tax GO 5.00 1/1/28 1,000,000 1,049,060 Chicago Park District, Limited Tax GO 5.00 1/1/30 2,060,000 2,138,568 Cook County Community High School District Number 219, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/24 2,020,000 2,202,608 Illinois, Sales Tax Revenue 5.00 6/15/18 1,700,000 1,881,407 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/28 9,005,000 10,230,220 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/33 2,140,000 2,367,182 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/25 5,000,000 5,603,150 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.55 6/15/21 2,500,000 2,667,125 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/18 2,290,000 2,519,710 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.25 6/1/21 3,300,000 3,835,821 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 2,750,000 3,198,828 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 2,385,000 2,818,521 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/26 7,595,000 8,643,186 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/32 3,655,000 4,077,372 Indiana—2.5% Indiana Finance Authority, Educational Facilities Revenue (Butler University Project) 5.00 2/1/30 1,400,000 1,544,074 Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 5.25 10/1/23 2,500,000 2,954,050 Indianapolis, Gas Utility Distribution System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/23 3,500,000 4,013,415 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 7,700,000 8,572,872 Richmond Hospital Authority, Revenue (Reid Hospital Project) 5.00 1/1/28 2,440,000 2,743,292 Iowa—.3% Iowa Finance Authority, State Revolving Fund Revenue 5.00 8/1/24 2,000,000 2,351,060 Kentucky—1.2% Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 6,250,000 6,764,125 Pikeville, Hospital Improvement Revenue (Pikeville Medical Center, Inc. Project) 6.25 3/1/23 2,195,000 2,624,540 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Louisiana—2.6% Louisiana State University Board of Supervisors and Agricultural and Mechanical College, Auxiliary Revenue 5.00 7/1/25 2,000,000 2,263,560 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 17,500,000 18,342,275 Maryland—.6% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.38 6/1/25 1,500,000 1,637,820 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/31 1,740,000 1,933,766 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 7/1/24 1,155,000 1,358,719 Massachusetts—4.1% Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/23 3,250,000 3,890,250 Massachusetts College Building Authority, Revenue 5.00 5/1/27 1,800,000 2,124,936 Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/23 2,550,000 2,878,185 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/25 1,000,000 1,147,370 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.50 1/1/22 2,990,000 3,415,716 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.00 7/1/22 6,645,000 7,440,606 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/23 2,500,000 2,983,450 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/24 5,000,000 5,965,550 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/28 2,000,000 2,360,180 Michigan—3.6% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,635,000 1,847,403 Detroit School District, School Building and Site Improvement Bonds (GO— Unlimited Tax) (Insured; FGIC) 6.00 5/1/19 2,965,000 3,428,429 Michigan, GO (Environmental Program) 5.00 11/1/19 2,000,000 2,307,320 Michigan Finance Authority, HR (Beaumont Health Credit Group) 5.00 8/1/25 3,180,000 3,690,485 Michigan Finance Authority, HR (Oakwood Obligated Group) 5.00 8/15/30 3,870,000 4,241,907 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,000,000 1,110,950 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 5,000,000 5,756,100 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/18 2,500,000 2,774,775 Wayne County Airport Authority, Junior Lien Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/22 2,500,000 2,686,200 Minnesota—.8% Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/25 5,000,000 5,325,950 Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/24 1,000,000 1,206,730 Missouri—2.4% Kansas City, General Improvement Airport Revenue 5.00 9/1/19 4,000,000 4,546,520 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/28 1,495,000 1,665,938 The Fund 19 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Missouri (continued) Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/30 2,425,000 2,678,825 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/35 3,705,000 4,077,390 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Iatan 2 Project) 5.00 1/1/32 1,550,000 1,733,334 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/30 3,270,000 3,722,503 Nebraska—.3% Nebraska Public Power District, General Revenue 5.00 1/1/33 2,000,000 2,295,200 Nevada—2.2% Clark County, Airport System Revenue 5.00 7/1/22 3,300,000 3,783,450 Clark County School District, Limited Tax GO 5.00 6/15/25 4,950,000 5,396,836 Director of the State of Nevada Department of Business and Industry, SWDR (Republic Services, Inc. Project) 5.63 6/1/18 5,000,000 5,490,800 Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/25 2,100,000 2,446,731 New Hampshire—.6% New Hampshire Business Finance Authority, PCR (The United Illuminating Company Project) (Insured; AMBAC) 0.37 10/1/33 5,000,000 e 4,675,000 New Jersey—1.0% Rutgers, The State University, GO 5.00 5/1/29 6,840,000 7,870,925 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Mexico—2.1% New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) (Prerefunded) 6.00 8/1/18 7,500,000 b 8,639,025 New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.87 8/1/19 5,000,000 e 5,003,650 New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue (SBPA; Royal Bank of Canada) 0.77 2/1/19 2,500,000 e 2,494,500 New York—6.7% Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 1.52 9/1/15 3,000,000 e 2,999,610 New York City, GO 5.00 8/1/20 2,655,000 3,096,765 New York City, GO 5.00 3/1/25 3,300,000 3,949,440 New York City, GO 5.00 8/1/28 5,000,000 5,681,350 New York City, GO (Prerefunded) 5.00 8/1/16 50,000 b 52,700 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/22 4,385,000 5,019,992 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/20 3,035,000 3,383,873 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 5/1/28 4,400,000 5,116,804 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 2,000,000 2,361,040 The Fund 21 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (New York University Hospitals Center) (Prerefunded) 5.25 7/1/17 400,000 b 428,364 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/21 2,490,000 2,849,830 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/25 3,925,000 4,725,347 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/32 5,000,000 5,728,200 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 5.25 2/15/19 10,000 b 11,477 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.38 6/1/28 810,000 799,940 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 1/1/19 1,500,000 1,693,695 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.47 12/3/19 5,000,000 e 4,929,800 North Carolina—.9% North Carolina, Capital Improvement Limited Obligation Bonds 5.00 5/1/30 4,000,000 4,601,880 North Carolina Eastern Municipal Power Agency, Power System Revenue (Escrowed to Maturity) 5.00 1/1/21 1,200,000 1,396,344 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 5.13 10/1/19 1,250,000 1,259,463 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio—.5% Montgomery County, Revenue (Miami Valley Hospital) 5.75 11/15/22 2,970,000 3,528,449 Oregon—.1% Port of Portland, Revenue (Portland International Airport) 5.00 7/1/35 1,000,000 1,142,080 Pennsylvania—3.5% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; FGIC) 5.00 1/1/19 3,395,000 3,783,422 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 5.65 12/15/17 265,000 276,138 Delaware Valley Regional Finance Authority, Local Government Revenue 5.75 7/1/17 6,830,000 7,461,707 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital Obligated Group) 5.00 6/1/21 6,585,000 7,546,278 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 4,000,000 4,342,440 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/27 1,800,000 2,073,618 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.38 9/15/17 1,080,000 1,127,002 Philadelphia School District, GO 5.00 9/1/17 1,160,000 1,255,758 South Carolina—1.1% Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 5,000,000 5,718,200 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/25 2,320,000 2,753,306 The Fund 23 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas—6.3% Austin, Electric Utility System Revenue 5.00 11/15/23 1,550,000 1,799,007 Cypress-Fairbanks Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/27 5,000,000 5,948,650 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue 5.00 11/1/27 2,500,000 2,908,900 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/28 2,500,000 2,840,500 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/29 2,325,000 2,631,807 Houston, Airport System Subordinate Lien Revenue (Insured; XLCA) 0.37 7/1/32 1,900,000 e 1,793,125 Houston, Combined Utility System First Lien Revenue 5.00 11/15/20 2,725,000 3,198,905 Houston, Combined Utility System First Lien Revenue 5.00 11/15/29 2,500,000 2,870,725 North Texas Tollway Authority, First Tier System Revenue 6.00 1/1/23 385,000 428,097 North Texas Tollway Authority, First Tier System Revenue (Prerefunded) 6.00 1/1/18 2,615,000 b 2,938,632 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/31 5,000,000 5,571,800 San Antonio, Municipal Drainage Utility System Revenue 5.00 2/1/28 5,000,000 5,790,000 San Antonio, Water System Revenue 5.00 5/15/29 1,355,000 1,546,380 Texas, GO (College Student Loan Bonds) 5.50 8/1/19 3,500,000 4,068,925 Texas Transportation Commission, Central Texas Turnpike System Second Tier Revenue 5.00 8/15/31 2,500,000 2,751,600 24 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/23 2,000,000 2,298,820 Virginia—.4% Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/22 3,000,000 3,533,400 Washington—3.8% Port of Seattle, Intermediate Lien Revenue 5.00 2/1/18 2,500,000 2,752,825 Port of Seattle, Intermediate Lien Revenue 5.00 8/1/28 2,485,000 2,843,486 Port of Seattle, Limited Tax GO 5.75 12/1/25 830,000 992,713 Port of Tacoma, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/20 3,025,000 3,343,018 Seattle, Drainage and Wastewater Improvement Revenue 5.00 9/1/27 5,025,000 5,859,100 Washington, GO (Various Purpose) 5.00 2/1/22 2,500,000 2,876,025 Washington, Motor Vehicle Fuel Tax GO 5.00 7/1/23 5,030,000 6,074,681 Washington, Motor Vehicle Fuel Tax GO 5.00 2/1/24 4,315,000 5,155,691 West Virginia—.6% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/22 1,475,000 1,736,208 West Virginia Water Development Authority, Infrastructure Excess Lottery Revenue (Chesapeake Bay/Greenbrier River Projects) 5.00 7/1/34 2,610,000 2,966,865 The Fund 25 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Wisconsin—.4% Wisconsin Health and Educational Facilities Authority, Health Facilities Revenue (UnityPoint Health) 5.00 12/1/28 1,890,000 2,159,854 Wisconsin Health and Educational Facilities Authority, Revenue (ProHealth Care, Inc. Obligated Group) 5.00 8/15/33 1,250,000 1,365,088 Total Investments (cost $739,136,174) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2015, this security was valued at $1,501,720 or .2% of net assets. d Non-income producing—security in default. e Variable rate security—interest rate subject to periodic change. Portfolio Summary (Unaudited) † Value (%) Value (%) Transportation Services 20.5 Lease 2.3 Education 14.1 Housing 1.3 Utility-Water and Sewer 11.3 Pollution Control 1.3 Health Care 9.6 County 1.1 Utility-Electric 8.3 Industrial 1.1 Special Tax 7.2 Resource Recovery 1.0 City 4.2 Asset-Backed .3 Prerefunded 3.4 Other 9.2 State/Territory 2.8 † Based on net assets. 26 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. The Fund 27 STATEMENT OF ASSETS AND LIABILITIES May 31, 2015 Cost Value Assets ($): Investments in securities—See Statement of Investments 739,136,174 778,145,709 Cash 18,330,522 Interest receivable 9,488,708 Receivable for shares of Common Stock subscribed 42,809 Prepaid expenses 17,236 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 491,270 Payable for investment securities purchased 18,342,560 Payable for shares of Common Stock redeemed 710,161 Accrued expenses 100,330 Net Assets ($) Composition of Net Assets ($): Paid-in capital 743,108,571 Accumulated undistributed investment income—net 111,187 Accumulated net realized gain (loss) on investments 4,151,370 Accumulated net unrealized appreciation (depreciation) on investments 39,009,535 Net Assets ($) Shares Outstanding (300 million shares of $.001 par value Common Stock authorized) 56,704,658 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 28 STATEMENT OF OPERATIONS Year Ended May 31, 2015 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 4,767,848 Shareholder servicing costs—Note 3(b) 680,801 Professional fees 83,494 Directors’ fees and expenses—Note 3(c) 60,675 Custodian fees—Note 3(b) 59,046 Registration fees 37,263 Prospectus and shareholders’ reports 27,288 Loan commitment fees—Note 2 7,839 Miscellaneous 63,746 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (428 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 3,035,318 Net unrealized appreciation (depreciation) on investments (8,461,908 ) Net Realized and Unrealized Gain (Loss) on Investments ) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 29 STATEMENT OF CHANGES IN NET ASSETS Year Ended May 31, 2015 2014 Operations ($): Investment income—net 21,268,670 23,974,227 Net realized gain (loss) on investments 3,035,318 4,239,311 Net unrealized appreciation (depreciation) on investments (8,461,908 ) (8,872,526 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (20,951,270 ) (23,631,959 ) Net realized gain on investments — (9,202,475 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 56,864,837 35,518,818 Dividends reinvested 16,586,488 26,371,198 Cost of shares redeemed (85,281,746 ) (198,836,543 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 803,320,274 953,760,223 End of Period Undistributed investment income—net 111,187 62,050 Capital Share Transactions (Shares): Shares sold 4,057,966 2,595,906 Shares issued for dividends reinvested 1,185,014 1,937,805 Shares redeemed (6,097,063 ) (14,561,136 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. 30 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended May 31, 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 13.96 14.11 14.23 13.53 13.52 Investment Operations: Investment income—net a .37 .40 .38 .44 .48 Net realized and unrealized gain (loss) on investments (.09 ) (.00 ) b (.05 ) .70 .00 b Total from Investment Operations .28 .40 .33 1.14 .48 Distributions: Dividends from investment income—net (.37 ) (.39 ) (.38 ) (.44 ) (.47 ) Dividends from net realized gain on investments — (.16 ) (.07 ) — — Total Distributions (.37 ) (.55 ) (.45 ) (.44 ) (.47 ) Net asset value, end of period 13.87 13.96 14.11 14.23 13.53 Total Return (%) 2.00 2.99 2.28 8.53 3.65 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .73 .73 .73 .76 .75 Ratio of net expenses to average net assets .73 .73 .73 .76 .75 Ratio of net investment income to average net assets 2.68 2.90 2.65 3.17 3.53 Portfolio Turnover Rate 19.54 22.74 20.26 15.11 21.46 Net Assets, end of period ($ x 1,000) 786,381 803,320 953,760 945,529 858,152 a Based on average shares outstanding. b Amount represents less than $.01 per share. See notes to financial statements. The Fund 31 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Intermediate Municipal Bond Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek the maximum amount of current income exempt from federal income tax as is consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 32 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indica- The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) tions as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of May 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † — 777,245,649 900,060 † See Statement of Investments for additional detailed categorizations. At May 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. 34 The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value Municipal Bonds ($) Balance as of 5/31/2014 900,180 Realized gain (loss) — Change in unrealized appreciation (depreciation) (120 ) Purchases — Sales — Transfers into Level 3 — Transfers out of Level 3 — Balance as of 5/31/2015 900,060 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 5/31/2015 (120 ) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended May 31, 2015, the fund did not incur any interest or penalties. Each tax year in the four-year period ended May 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. At May 31, 2015, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $762,964, undistributed ordinary income $149,562, undistributed capital gains $2,665,619 and unrealized appreciation $40,345,723. The tax character of distributions paid to shareholders during the fiscal periods ended May 31, 2015 and May 31, 2014 were as follows: tax-exempt income $20,951,270 and $23,547,971, ordinary income $0 and $447,267, and long-term capital gains $0 and $8,839,196, respectively. During the period ended May 31, 2015, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $268,263, increased accumulated net realized gain (loss) on investments by $258,247 and increased paid-in capital by $10,016. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York 36 Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank , N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor at an amount not to exceed an annual rate of .25% of the value of the fund’s average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquires regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended May 31, 2015, the fund was charged $374,686 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended May 31, 2015, the fund was charged $202,676 for transfer agency services and $9,703 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $428. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended May 31, 2015, the fund was charged $59,046 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement. During the period ended May 31, 2015, the fund was charged $7,393 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended May 31, 2015, the fund was charged $10,891 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $400,410, Shareholder Services Plan fees $30,698, custodian fees $20,158, Chief Compliance Officer fees $2,113 and transfer agency fees $37,891. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 38 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended May 31, 2015, amounted to $153,073,025 and $156,220,115, respectively. At May 31, 2015, the cost of investments for federal income tax purposes was $737,799,986; accordingly, accumulated net unrealized appreciation on investments was $40,345,723, consisting of $44,547,550 gross unrealized appreciation and $4,201,827 gross unrealized depreciation. The Fund 39 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Intermediate Municipal Bond Fund, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Intermediate Municipal Bond Fund, Inc., including the statement of investments, as of May 31, 2015, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of May 31, 2015 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Intermediate Municipal Bond Fund, Inc. at May 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York July 28, 2015 40 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during the fiscal year ended May 31, 2015 as “exempt-interest dividends” (not generally subject to regular federal income tax).Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any), capital gains distributions (if any) and tax-exempt dividends paid for the 2015 calendar year on Form 1099-DIV, which will be mailed in early 2016. The Fund 41 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5 Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Joni Evans (73) Board Member (2006) Principal Occupation During Past 5 Years: Chief Executive Officer, www.wowOwow.com an online community dedicated to women’s conversations and publications (2007-present) Principal, Joni Evans Ltd. (publishing) (2006-present) No. of Portfolios for which Board Member Serves: 26 ————— Ehud Houminer (74) Board Member (1994) Principal Occupation During Past 5 Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Membership During Past 5 Years: • Avnet, Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 63 ————— Hans C. Mautner (77) Board Member (1980) Principal Occupation During Past 5 Years: President—International Division and an Advisory Director of Simon Property Group, a real estate investment company (1998-2010) Chairman and Chief Executive Officer of Simon Global Limited, a real estate company (1999-2010) No. of Portfolios for which Board Member Serves: 26 42 Robin A. Melvin (51) Board Member (1995) Principal Occupation During Past 5 Years: Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; served as a board member since 2013) Director, Boisi Family Foundation, a private family foundation that supports youth-serving organi- zations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Burton N. Wallack (64) Board Member (2006) Principal Occupation During Past 5 Years: President and Co-owner of Wallack Management Company, a real estate management company (1987-present) No. of Portfolios for which Board Member Serves: 26 ————— John E. Zuccotti (77) Board Member (1980) Principal Occupation During Past 5 Years: Chairman of Brookfield Properties, Inc. (1996-present) Senior Counsel of Weil, Gotshal & Manges, LLP (1997-present) Other Public Company Board Membership During Past 5 Years: • Wellpoint, Inc., a health benefits company, Director (2005-2010) No. of Portfolios for which Board Member Serves: 26 The Fund 43 BOARD MEMBERS INFORMATION (Unaudited) (continued) INTERESTED BOARD MEMBER Gordon J. Davis (73) Board Member (2006) Principal Occupation During Past 5 Years: Partner in the law firm of Venable LLP (2012-present) Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5 Years: Consolidated Edison, Inc., a utility company, Director (1997-2014) The Phoenix Companies, Inc., a life insurance company, Director (2000-2014) No. of Portfolios for which Board Member Serves: 64 Gordon J. Davis is deemed to be an “interested person” (as defined under the Act) of the fund as a result of his affiliation with Venable LLP, which provides legal services to the fund. ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. William Hodding Carter III, Emeritus Board Member Arnold S. Hiatt, Emeritus Board Member 44 OFFICERS OF THE FUND (Unaudited) The Fund 45 OFFICERS OF THE FUND (Unaudited) (continued) 46 NOTES For More Information Ticker Symbol: DITEX Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Ehud Houminer, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. Houminer is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $32,792 in 2014 and $33,612 in 2015. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $6,120 in 2014 and $6,273 in 2015. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2014 and $0 in 2015. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $4,249 in 2014 and $2,901 in 2015. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; and (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2014 and $0 in 2015. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $2,315 in 2014 and $3,774 in 2015. These services included a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2014 and $0 in 2015. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $40,974,357 in 2014 and $20,773,877 in 2015. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 20, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 20, 2015 By: /s/ James Windels James Windels, Treasurer Date: July 20, 2015 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) Exhibit (a)(1) [ INSERT CODE OF ETHICS] Exhibit A Persons
